Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 6 of U.S. Patent No. 8,815,190. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially encompass the instantly claimed subject matter.  Patented claim 2 requires a filter comprising a zeolitic molecular sieve, inclusive of framework types ITW and STW.  Patented claim 6 quires a SAR of 10 or greater.  Claims 2 and 6 do not particularly limit the crystal size, nor do they require the presence of alkaline metal.  The extruded solid body of the patented claim 2 filter is considered to reasonably encompass the honeycomb filters of instant claim 7, noting that the patented specification expressly teaches wall-flow honeycomb filters.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0241060).  
Regarding claims 1 and 2, Li teaches the use of microporous crystalline materials including aluminosilicate zeolites, such as ITW, wherein said materials have a SAR greater than 15, such as ranging from 20-60 (par. 37).  The overlapping ranges constitute prima facie obviousness.  
Regarding claim 5, Li does not expressly limit the mean crystal size of the ITW zeolite.  As such and absent a showing of unexpected results, one of ordinary skill would have expected any reasonable crystal sizes, including those claimed, to be suitably used.  It is worth noting that Li teaches the SAPO-34 material, if utilized, to have a crystal size greater than 0.3 microns (par. 36).  
Regarding claim 6, Li does not appear to require the presence of any alkaline metal in the zeolite.  
claim 7, Li teaches that the zeolite may be useful as catalysts for SCR of NOx in exhaust gases (par. 48), further teaching that any suitable physical form of the catalyst may be utilizes, such as a channeled or honey-combed-type body (par. 57).  The general teaching of a honeycomb filter is considered to encompass both flow-through and wall-flow types, wherein flow-through filters typically remain unplugged and wall-flow filters typically include alternatively plugged channels, thus creating inflow channels that force the gas to be treated through the partition wall and into outflow channels.  Both types are conventionally known in the art and their particular benefits and/or drawbacks are well within the purview of one having ordinary skill.  

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotzel et al (US 8,815,190).  
Regarding claims 1-4, Dotzel teaches zeolites including ITW and STW, wherein ITW framework type zeolites are preferably mentioned (col. 5, lines 18-53).  The zeolites are taught to have an SAR of 10 or greater, such as 15-150 (col. 5, lines 60-64).  Absent a teaching to the contrary, general requirement of ITW and/or STW type zeolites are considered to reasonably include materials 90% or greater crystalline.  The overlapping ranges constitute prima facie obviousness.  
Regarding claim 5, Dotzel places no limitation upon the particular crystal size of the zeolite material.  Absent a showing of unexpected results, any reasonable crystal sizes, including those claimed, are considered to have been suitable for use.  
Regarding claim 6, Dotzel does not appear to require the presence of any alkaline metal.  
claim 7, Dotzel teaches that the zeolite materials may be used with wall-flow filters (col. 9, lines 54-65).  

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101636142 (hereinafter referred to as KR ‘142).  
Regarding claims 1, 3, and 4, KR ‘142 teaches STW zeolite comprising an alumina to silica ratio of 1:20-2,000 (abstract), which is an SAR of 20-2,000.  
Regarding claim 5, KR ‘142 places no limitation upon the particular crystal size of the zeolite material.  Absent a showing of unexpected results, any reasonable crystal sizes, including those claimed, are considered to have been suitable for use.  
Regarding claim 6, KR ‘142 does not appear to require the presence of any alkaline metal.  

Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boix et al (US 6,471,939).  
Regarding claims 1 and 2, Boix teaches ITQ-12 (ITW) crystalline zeolites (entire disclosure).  The Table of Column 5 shows the oxide of the tetravalent elements, e.g., silica, is present with respect to the oxid2e of the trivalent element, e.g., alumina, in a ratio or at least 5, preferably at least 40.  The overlapping ranges constitute prima facie obviousness.  
Regarding claim 6, Boix does not appear to require the presence of any alkaline metal in the zeolite.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732